DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 November 2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Office.

Terminal Disclaimer
The terminal disclaimer filed on 14 October 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted to application 17/475,385 has been reviewed and is not accepted.  Reasons for the terminal disclaimer not being accepted and a means to correct the issues is listed in the DISQ documtent mailed 17 October 2022. 

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 14 October 2022, with respect to rejections under 35 U.S.C. § 112(b) have been fully considered and are persuasive. Applicant has amended the claims to remove the preferable claim language. Accordingly, the 35 U.S.C. § 112(b) rejections have been withdrawn. 
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Salem does not teach a composition comprising the absolute zeta potential in deionized water with a pH of at least 7 to be 20 mV. 
First the applicant argues that Table 1 shows a pH of 5.2 has a zeta potential of -7.86. However, this line of arguments is not persuasive as that is not a pH of 7 which is shown and recited in figure 21.
Applicant further argues that in Figure 21 the composition further needs a surfactant to reach the claimed absolute zeta potential at pH of 7. However, the instant claim language does not preclude the use of a surfactant to achieve the claimed absolute value. Additionally, the claims are frawn to absolute value so the extended range below -20 reads on the instant claims. Accordingly the arguments are not persuasive and the rejections in view of Salem are maintained. 
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salem et al. (WO 2019/139952, from the IDS dated 10 February 2022, hereinafter referred to as “Salem”).
	As to Claim 1: Salem teaches a composite graphite material wherein the core comprises graphite and a coating layer on the surface of the core material [230] further Salem shows that the particle has a zeta potential of greater than 20 mV in deionized water with a pH of 7 (Figure 21).
	As to Claim 2: Salem teaches the material of claim 1 (supra). Salem further teaches that the zeta potential is greater than 25 mV (Figure 21).
	As to Claims 3 and 4: Salem teaches the material of claim 1 (supra). Salem further teaches that the coating material can be a carbon with a nitrogen containing heterocyclic group which can include pyrroline which is a nitrogen carbon double bond [67-69].
	As to Claim 6: Salem teaches the material of claim 1 (supra). Salem further teaches that the graphite can be Zichen YF-3 graphite [242].
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/475,365 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to composite graphite materials having a coating wherein preferred coatings can be the same. Accordingly, the properties would be considered to be the same for both composite materials.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew J. Oyer/Primary Examiner, Art Unit 1767